 

_
AO 199A(Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

 
  

   
  

ty
i

UNITED STATES DISTRICT court f I fem pi

“3 dies Ml
for the

fer a SEP 18 2919
Eastern District of California, cen US. Dig
8 STATOR MUR

UNITED STATES OF AMERICA, | . DEPUTY Coe

 

“

Vv.
Case No. . 1:19-CR-178 DAD BAM-2

Nee Nee Nee ee”

ARTAK VARDANYAN,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on December 9, 2019, at 1:00 PM before Magistrate Judge Barbara A. McAuliffe

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 

 
AO I199R. (Rev, oovos- EDCA [Fresno]) Additional Conditions of Release (General)

 

VARDANYAN, Artak
Doc. No. 1:19-CR-00178-DAD- BAM- 2

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

Oo

(6)

. The defendant is placed in the custody of:

Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

& SARA HA A AS

&

SIGNED:

 

CUSTODIAN

The defendant must:

(a)
(b)
(c)
(d)

(e)
(f
(g)

(h)

(i)

G)

(k)

(1)
(m)
(n)

report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

report in via telephone to the Pretrial Services Agency in the Central District of California on the first
working day following your release from custody to schedule your intake appointment;

cooperate in the collection of a DNA sample;

reside at a location approved by the PSO and not move or absent yourself from this residence for more
than 24 hours without the prior approval of the PSO; travel restricted to the State of California, unless
otherwise approved in advance by PSO;

report any contact with law enforcement to your PSO within 24 hours;

seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

not associate or have any contact with co-defendants unless in the presence of counsel or otherwise
approved in advance by the PSO;
participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol
dependency, as approved by the PSO; You must pay all or part of the costs of the counseling services
based upon your ability to pay, as determined the PSO;

not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition currently under your contro];

submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the PSO;

refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended may not be
used;

surrender your passport to the Clerk, U.S. District Court, in Fresno, and you must not ot apply for or obtain
a passport or other travel documents during the pendency of this case;

not use or possess any identification, mail matter, access device or any identification-related material
other than in you own legal or true name; and,

not open any bank accounts, lines of credit, or credit card accounts, unless approved in advance by Pretrial
Services.

Page [2 | of [3] Pages

 

 

 
 

J 1G Ca - (78 CASA. , Var daayan |

AQ 199C (Rev. 09/08- EDCA [Fresna]) Advice of Penalties Page _ 3. of 3. __ Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (ie., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender wil] be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 

 

D@fendant ’s Signature

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

Judicial Officer’s Signature

enn P 2 GroKea, Wed May ire “act as

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
